

Exhibit 10.1
 
CONSULTING AGREEMENT


This Consulting Agreement ("Agreement") is effective as of September, 2007
between COSTA VIEW INC., 10 Elvira Mendez Street, Top Floor, Panama, Republic of
Panama (“International Group” or Consultant”), and SILVER RESERVE CORP., a
Delaware corporation located at Suite 10A, 1226 White Oaks Blvd., Oakville
Ontario Canada L6H 2B9 (“SILVER RESERVE,” “Client” or the “Company”), in
connection with the rendering by International Group to SILVER RESERVE of
consulting services, as described herein below, for and in consideration of the
compensation described.


WHEREAS, SILVER RESERVE is a publicly traded company on the OTCBB, and desires
to retain International Group to perform certain consulting services as
described herein and International Group is willing to render and provide such
service to the Company.


THEREFORE, in consideration of the mutual agreements and covenants set forth in
this Agreement, and intending to be legally bound hereby, the parties agree as
follows:


1. Engagement of Consultant. The Company hereby engages and retains Consultant
to render to the Company the consulting services (the “Consulting Services”)
described in paragraph 2 hereof for the period commencing on the date this
Agreement is executed by both parties and ending twenty four months thereafter
(the "Consulting Period").


2. Description of Consulting Services. The Consulting Services rendered by
Consultant hereunder shall consist of consultations with management of the
Company as such management may from time to time require during the consulting
period. Such consultation with management shall be with respect to financial
public relations, business promotion, business growth and development, including
mergers and acquisitions, and general business consultation. The Consulting
Services may include the Company's relationship with the financial community and
its securities holders, the preparation and distribution of periodic reports and
news releases to keep existing shareholders informed about the Company’s
activities, maintaining regular communications with stockholders and brokers,
and such other matters as may be agreed upon between the Company and Consultant.


3. Extent of Consulting Services. Client agrees that, during reasonable periods
of time prior to and during which Client is deemed to be in the process of
raising capital and/or offering securities, as defined under the Act,
International Group will suspend its consulting services to the extent such
consulting services may affect the market price of Client’s securities.


4. Compensation for Consulting Services. The Company shall pay to Consultant
and/or assigns as instructed by Consultant for the Consulting Services rendered
hereunder, 1,5000,000 shares of restricted common stock of the Company
(“Consultant Shares”) which shall be earned in the following manner: 1,500,000
shares will be earned by the Consultant and/or assigns in equal installments of
375,000 shares on December 1, 2007, June 1, 2008, December 1, 2008 and June 1,
2009. Said 1,500,000 shares of restricted common stock of the Company will be
tendered to Consultant and/or assigns in one certificate on execution of this
Agreement; provided, however, that Consultant must return any unearned shares
upon termination of this Agreement.


 
1

--------------------------------------------------------------------------------

 
 
5. Non Exclusivity of Consultants Undertakings. The Company expressly
understands and agrees that Consultant shall not be prevented or barred from
rendering services of the same nature as or a similar nature to those described
in this Agreement, or of any nature whatsoever, for or on behalf of any person,
firm, corporation, or entity other than the Company. Company understands and
accepts that Consultant is currently providing consulting services to other
public companies and will continue to do so during the term of this Agreement.
Company also understands and accepts that Consultant will seek new clients to
provide its consulting services to during the term of this Agreement.


6. Termination of Relationship. This Agreement shall, unless sooner terminated
as provided herein below, continue for the duration of the Consulting Period as
defined in paragraph 1 herein above. Such term shall be renewed upon mutual
agreement of the parties. Either Consultant or the Company may terminate this
Agreement with or without cause upon thirty (30) days written notice to the
other provided the Company may not give notice of termination prior to December
1, 2007.
In the event of Termination, Consultant shall be entitled to shares vested prior
to the termination of this Agreement. Further, in the event of Termination, the
Consultant Shares that have vested through such 30 day notice period, if any,
are deemed earned by Consultant.


7. Miscellaneous.
 
A. Notices. Any notice or other communication required or permitted by any
provision of this Agreement shall be in writing and shall be deemed to have been
given or served for all purposes if delivered personally or sent by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
parties at the addresses first set forth above.


B. Entire Agreement. This Agreement constitutes the entire agreement between the
parties relating to the subject matter of this Agreement and supersedes all
prior discussions between the parties. There are no terms, obligations,
covenants, express or implied warranties, representations, statements or
conditions other than those set forth in this Agreement. No variations or
modification of this Agreement or waiver of any of its terms or provisions shall
be valid unless in writing and signed by both parties.
 
C. Amendment. This Agreement shall not be modified or amended except by written
agreement of the parties hereto.
 
D. Governing Law. Each of the provisions of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware.


E. Delay, No failure or delay by any party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.


F. Severability. Should any part of the Agreement for any reason be declared
invalid or unenforceable, such decision shall not affect the validity or
enforceability of any remaining portion, which remaining portion shall remain in
force and effect as if this Agreement had been executed with the invalid or
unenforceable portion thereof eliminated and it is hereby declared the intention
of the parties hereto that they would have executed the remaining portion of
this Agreement without including therein any such part, parts or portion which
may, for any reason, be hereafter declared invalid or unenforceable. Should any
material term of this Agreement be in conflict any laws or regulations, the
parties shall in good faith attempt to negotiate a lawful modification of this
Agreement which will preserve, to the greatest extent possible, the original
expectation of the parties.
 
 
2

--------------------------------------------------------------------------------

 
 
G. Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in Buffalo New
York in accordance with the rules of the American Arbitration Association, and
the judgment upon the award rendered may be entered in any court having
jurisdiction thereon.
 
H. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. Execution and delivery of this Agreement by
exchange of facsimile copies bearing facsimile signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such facsimile copies shall constitute enforceable original documents.


  In Witness whereof, the undersigned parties hereto have executed this
Agreement on the dates set forth opposite their respective signatures.
 

        SILVER RESERVE CORP.  
   
   
  Dated: September 21, 2007 By:   /s/Stafford Kelley  

--------------------------------------------------------------------------------

Stafford Kelley
  Secretary

 

       
COSTA VIEW INC.
 
   
   
  Dated: September 1, 2007 By:   /s/Licimaco Herrera Soto  

--------------------------------------------------------------------------------

Licimaco Herrera Soto   
President

 
 
 
3

--------------------------------------------------------------------------------

 